DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/15/22 have been fully considered. Arguments regarding the rejection of claims 74-79, 83-80, 92, and 93 under 35 U.S.C 103 as being unpatentable over Wasielewski in view of DiSilvestro are not persuasive. The examiner first notes, in claim 74, the limitation “suitable for measuring a range of motion of a knee of a host within whose tibia the knee replacement prosthesis has been implanted, were range of motion is measured post-implantation of the knee replacement prosthesis during normal daily ambulation of the host and includes stride length…” is directed to an intended use of the knee replacement prosthesis and does not positively require a step of measuring the range of motion. Further still, the intended use limitation does not even relate the sensors to measuring the range of motion. Therefore, a knee prosthesis comprising the components as claimed satisfies the intended use limitation since such a prosthesis is “suitable” for measuring range of motion by some means. For example, the range of motion of the knee could be measured in a gait lab employing motion capture analysis. The prosthesis is “suitable” for such measurements. Even if the claim were to require that sensors could be used to measure range of motion, this limitation is still an intended use of the device and the prosthesis of Wasielewski in view of DiSilvestro is capable of performing such an intended use since it contains each of the recited claim elements. In other words, the knee replacement prosthesis of Wasielewski in view of DiSilvestro which comprises a tibial component including a tibial plate and tibial stem, as well as a plurality of sensors including an accelerometer, could be used to calculate range of motion as well as the other claimed variables.
Applicant’s arguments appear to be limited to just three sentences of Wasielewski as opposed to considering Wasielewski as a whole. It is the examiner’s position that Wasielewski as a whole substantially discloses the main concept of applicant’s invention, namely a knee prosthesis comprising sensors for measuring range of motion amongst other variables. Applicant argues Wasielewski does not use the term knee replacement prosthesis and that the examiner has decided that the feature 222 is a knee replacement prosthesis. Applicant argues feature 222 is referenced only once in Wasilewski and in paragraph 73 and fig. 13. The argument that Wasielewski does not use the specific term “knee replacement prosthesis” is not persuasive since in par.73, Wasielewski refers to feature 222 as a “prosthetic knee joint”. Anyone would understand that a prosthetic knee joint is the same as a knee replacement prosthesis. To argue otherwise is unreasonable. Further, “knee replacement prosthesis” is extremely broad and includes any prosthesis for replacing a portion of the knee. 
Applicant requests the examiner’s interpretation of the term “subsidence”. The term subsidence is known in the art as a sinking in of the prosthesis which appears to be how applicant also interprets the term. Applicant argues no reasonable interpretation of “subsidence” can encompass knee range of motion. The examiner has not interpreted subsidence to encompass range of motion and the argument is unclear. Wasielewski is not limited to subsidence of a tibial component. Par. 73 of Wasielewski also discusses determining range of motion of the prosthetic knee joint. 
Applicant argues Wasielewski provides no disclosure of what sensors should be utilized to discern subsidence and there is no reason based on the disclosure of Wasielewski to select both an accelerometer and a rotation sensor to measure subsidence, nor does Wasielewski teach or suggest to select both an acceleration sensor and a rotation sensor to measure knee range of motion post-operative during ambulation. The feature of “during ambulation” is directed to the intended use of the device and the device claimed need only be capable of such measurement. While the specific embodiment of par.73 and fig.13 doesn’t specifically refer to an acceleration sensor and a rotation sensor (which is not actually required by claim 74 among other claims), the general disclosure of Wasielewski is directed to using an accelerometer and/or rotation sensor to measure at least range of motion. When referring to sensors for use in the invention Wasielewski consistently lists “at least one of an accelerometer, a magnetometer, a gyroscope, and an inclinometer”, does not list other types of sensors, and therefore lists a finite number of choices. For instance, par.13 refers to a sensor mounted to a prosthetic component and states the sensor includes “at least one of an accelerometer, a magnetometer, a gyroscope, and an inclinometer”. It is clear that Wasielewski discloses any combination of the four sensors. Wasielewski even specifically recites the claimed combination of an accelerometer and a gyroscope (rotation sensor) in par.99. Wasielewski further discloses that the sensors can be used to measure at least range of motion. For instance, see par.70 which recites the one or more sensors may be mounted to a prosthetic trial component and the sensors may measure 3D positional data, absolute values and range of motion. It is not necessary for the prior art reference to specifically recite each and every combination of specific prosthetic components and specific sensor types to teach the claimed invention (this is not an anticipation rejection). Wasielewski discloses the general concept of sensors including at least accelerometers and gyroscopes in combination with prosthetic components, and Wasielewski provides an example of a knee prosthesis comprising the sensors which are disclosed as only accelerometers, gyroscopes, magnetometers, and inclinometers. Par. 46 of Wasielewski discloses “The present invention is directed to systems and associated methods that may provide visual or other telemetry regarding the orientation and/or position of surgical devices and jigs, anatomical features, and/or final and trial prosthetic components for use with surgical procedures such as, without limitation, total hip arthroplasty and total knee arthroplasty. Therefore, from the teachings of Wasielewski, a person of ordinary skill in the art would have found it obvious to select sensors including accelerometers and rotation sensors in combination with the knee prosthesis of fig.13.
Applicant argues sensor 216 is mounted to a tray in contrast to the claimed invention where the sensors are positioned within the tibial component and within a stem. Applicant argues a tibial stem is not shown in Wasielewski’s fig.13. Figure 13 clearly shows a stem extending downward from the upper tray. Just because Wasielewski does not use the word stem does not mean a stem is not shown. To be clear, the examiner has circled the stem which has a sensor 216 below. Wasielewski was not relied upon for teaching sensors in the stem DiSilvestro specifically teaches the claimed placement of the sensors and circuitry.

    PNG
    media_image1.png
    429
    443
    media_image1.png
    Greyscale

Applicant argues par.73 of Wasielewski discloses the range of motion is performed before the prosthetic knee joint is implanted in the host. Applicant also notes that fig.13 does not show prosthetic knee joint 222 being implanted in a host. This argument is unclear. If the argument is that the prosthetic knee joint is not implanted in a host, the argument is not persuasive because implantation is the intended use of the prosthesis of fig.13. The definition of a prosthesis is an artificial device to replace or augment a missing or impaired part of the body. A person of ordinary skill in the art would understand that a knee prosthesis gets implanted in a host.
Regarding measuring before the prosthesis is implanted in the host, this is not persuasive because the measuring occurs when the components are attached to their respective bones. Measuring the range of motion of a prosthesis outside of the body serves no purpose and is not in line with the disclosure of Wasielewski.
Applicant argues the second sentence of par.73 does not refer to obtaining any information subsequent to total knee arthroplasty. This is not persuasive because measurements are taken when the components are implanted. If applicant means for subsequent to be a period of time after surgery, for instance during recovery or rehabilitation, because the sensors of Wasielewski are located on/within the prostheses, the prostheses comprising the disclosed sensors are capable of measuring range of motion even after surgery is completed during recovery and rehabilitation.
Applicant argues Wasielewski cannot provide any information about the range of motion of the host’s knee joint and at most could provide information about the hip. However, the second sentence of par.73 specifically states “sensors (not shown) may be mounted on a femoral prosthetic device 220 to provide positional and/or orientational information sufficient to discern if the prosthetic knee joint 222 and the range of motion associated therewith are within proper tolerances”. Therefore, Wasielewski clearly discloses range of motion can be discerned from the sensors of both the tibial and femoral components since the range of motion referred to in the sentence is with respect to the prosthetic knee joint with is attached to the subject’s knee. The fact that the range of motion of the prosthetic knee joint can be determined as discussed in the second sentence further shows that the sensors in the tibial component are used to determine the range of motion of the knee since as applicant describes sensors cannot only be located on the femoral component to determine the range of motion of the knee. Applicant submits that a reasonable interpretation of the second sentence of Wasielewski is that the mentioned range of motion may refer to the range of motion of the hip or the knee joint itself before it is implanted in a person not a measure of the range of motion of the human knee within which a prosthetic knee joint has been implanted. The examiner strongly disagrees with this assessment of the range of motion discussed in par.73. Why would someone be interested in the hip range of motion during a TKA? The hip range of motion should not change when the TKA is implanted during surgery. Applicant’s other interpretation wherein the range of motion is directed to a knee without an implant is also unlikely because the sensor is associated with a prosthesis. How could a sensor on a prosthesis which is not implanted be used to measure the range of motion of the knee? It is clear to the examiner that “the prosthetic knee joint 222 and the range of motion associated therewith” as stated in par.73 means what it plainly states and that is the range of motion of the prosthetic knee joint (when implanted).
Regarding the third sentence of par.73, applicant argues “Thus, is can be seen that Wasielewski makes no mention of monitoring post-implantation movement of the host. Instead, Wasielewski explains that the information obtained from following the disclosure of the 2nd Sentence is to verify that the final prosthetic components are mimicking the final prosthetic trial components. Thus, Wasielewski is not even suggesting that range of motion of the hip may be determined, but rather just the range of motion of the non-implanted prosthetic knee joint (222) itself vis-a-vis trial components”. This interpretation is incorrect. Why would a person want to know about a range of motion of a non-implanted prosthetic knee joint? It is clear to the examiner that the third sentence instead means that sensors of the implanted final knee prosthesis are used to determine a range of motion of the knee with the final knee prosthesis and this range of motion is compared to a measured range of motion from the trial knee prosthesis which also had sensors.
Regarding DiSilvestro, applicant argues DiSilvestro has no disclosure directed to measuring subsidence or range of motion. This is not persuasive because DiSilvestro was relied upon for teaching the electronics and placement of the sensors and electronics. Applicant argues Wasielewski has a totally different objective from DiSilvestro which does not rely on storing information and there is no reason to incorporate the electronics as discussed in DiSilvestro into a device according to Wasielewski. As the examiner pointed out in the previous office action, par.78 of Wasielewski discloses prosthetic components may include sensors capable of generating positional and/or orientational data such that joint kinematic function (kinematics includes range of motion) can be assessed and compared to previous measurements to discern if changes “have occurred over time”. It is clear that Wasielewski would have reason to store information in order to be able to assess the kinematics of the joint over time. Therefore, the teachings of DiSilvestro are applicable to the prosthetic joint with sensors of Wasielewski.
Applicant argues the claims were amended to require that range of motion is measured post-implantation of the tibial component during normal daily ambulation of the host. However, with the exception of the method claims (91-93), this limitation is only directed to an intended use of the device. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, because the device of Wasielewski in view of DiSilvestro is structurally identical to the claimed invention it is capable of performing the intended use of measuring the range of motion during ambulation and meets the claim.
Regarding the rejection of claims 80-82 under 35 U.S.C. 103 as being unpatentable over Wasielewski in view of DiSilvestro in further view of Amirouche, applicant argues Amirouche is directed to a spacer for a knee implant and neither of Wasielewski nor DiSilvestro are directed to or contain disclosure about a spacer for a knee implant and what features may be needed or desirable for such a spacer would seem to have no bearing on features needed for the prosthetic knee joint of Wasielewski in view of DiSilvestro. Applicant further argues that the spacer of Amirouche is designed to measure force which is not mentioned in Wasielewski of DiSilvestro. These arguments are not persuasive because Amirouche is directed to a knee prosthesis comprising sensors which is in the same field of endeavor as the invention, as well as Wasielewski and DiSilvestro. The location and type of sensors do not negate the fact that Amirouche teaches selecting a number of sensors depending on a desired sensitivity which would have been obvious to a person of ordinary skill in the art. 
Regarding the rejection of claims 66-73 and 91 under 35 U.S.C. 103 as being unpatentable over Wasielewski in view of DiSilvestro in further view of Johanson, applicant notes that “claim 1”, which is believed to mean claim 66, was amended to remove the patellar prosthesis. Accordingly, a rejection of claim 66 no longer requires the teaching of Johanson, wherein the change in rejection is necessitated by the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 67-73 and 91 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 66 is directed to a tibial component of a knee replacement prosthesis and does not recite any particulars of the “knee replacement prosthesis”. Claims 67-73 and 91 refer back to the knee replacement prosthesis which is unclear (see the preambles). For examination, claims 67-73 and 91 are interpreted as best understood to refer to the tibial component. Please clarify.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 66-79 and 83-90 are rejected under 35 U.S.C. 103 as being unpatentable over Wasielewski 2004/0243148 (hereafter referred to as Wasielewski) in view of DiSilvestro et al. 2006/0142670 (hereafter referred to as DiSilvestro).
Regarding claims 66, 68-74, 83, and 85-90, Wasielewski discloses a knee replacement prosthesis 222 suitable for/capable of measuring a range of motion of a knee of a host within whose tibia the prosthesis has been implanted, where the range is measure post-implantation of the prosthesis during normal daily ambulation of the host and includes stride length, degrees of flexion, extension, anterior/posterior stability and medial/lateral stability (at least pars. 70, 73, and 78 disclose using data from the sensors to determine range of motion; the limitation is directed to the intended use of the device and the device is capable of being used to measure the parameters recited in the intended use limitation) the prosthesis comprising a tibial component 218, the tibial component including a tibial plate and a tibial stem (fig.13 shows a plate at reference number 218 as well as a stem extending downwardly from the plate), wherein the knee replacement prosthesis comprises a plurality of sensors 216 mounted to the tibial stem (fig.13) wherein the plurality of sensors include accelerometers that detect acceleration, tilt, vibration, shock and/or rotation (par. 13 discloses at least one of an accelerometer, a magnetometer, a gyroscope, and an inclinometer and this includes all of the sensor types including an accelerometer; par. 73 discloses one or more sensors on the tibial tray prosthetic device; par.97 specifically discusses accelerometers as sensors to measure tilt, inertial forces, and shock or vibration; par. 99 specifically discloses using accelerometers in combination with gyroscopes) and motion sensors that are rotation sensors and measure rotation (par.99 discloses the specific combination of accelerometers and gyroscopes wherein gyroscopes are considered motion/rotation sensors since they measure rotation; the inclinometers discussed in par.100 may also be considered rotation sensors). Throughout the disclosure of Wasielewski, Wasielewski says either “at least one of an accelerometer, a magnetometer, a gyroscope, and an inclinometer” or sensors “may include individually or in combination, without limitation, inclinometers, accelerometers, magnetometers, and microgyroscopes”. While the specific embodiment of fig.13 which discloses a tibial component comprising one or more miniature sensors mounted to a tibial stem to provide positional and orientational information (par.73) does not specifically recite which of the four possible sensors (an inclinometers, accelerometers, magnetometers, and gyroscopes) is used for sensors 216, Wasielewski consistently recites the two sensors types, accelerometers and gyroscopes, for use either individually or in combination. Further, par.97 discloses accelerometers can be used to measure position data and par.99 discloses the specific combination of accelerometers and gyroscopes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select at least accelerometers and gyroscopes to provide positional and orientational information about the tibial component since Wasielewski discloses the sensors can individually or in combination be used to determine position and orientation and since Wasielewski specifically discloses the combination of accelerometers and gyroscopes in par.99. Further, since Wasielewski teaches a finite number of identified, predictable solutions (Wasielewski teaches just four types of sensors) to measure position and orientation, it would have been obvious to try the combination of at least accelerometers and gyroscopes with a reasonable expectation of success in order to measure position and orientation of the tibial component (see “Obvious to Try” MPEP 2143IE). Wasielewski discloses one or more sensors mounted to the tibial stem (fig.13 and par.73) and discloses sensors may be mounted to or “within” a prosthetic component (par.48), however, Wasielewski does not specifically disclose that the plurality of sensors are located within the tibial stem. While it seems that the device of Wasielewski would inherently require electronics to function (for instance par.78 discloses “prosthetic components may include sensors capable of generating positional and/or orientational data such that ligament balance and joint kinematics function can be assessed and compared to previous measurements to discern what, if any, changes have occurred over time”), Wasielewski does not specifically disclose that a cpu/electronic processor/processor circuit coupled to the sensors, memory coupled to the processor, or an antenna for sending and receiving data are each positioned within the tibial stem.
DiSilvestro teaches a knee prosthesis, in the same field of endeavor, wherein sensors 50, are embedded in the stem of the tibial component 22 (fig.3; par.22 recites “embedded in”) for the purpose providing data. DiSilvestro further discloses associated electronics 56, including a processor, memory device, and antenna are also in the stem (fig.3) for the purpose of processing, storing, and transmitting data from the sensors (pars.22-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include each of sensors, processor/cpu, memory, and antenna within the tibial stem of Wasielewski as taught by DiSilvestro in order to sense data associated with the tibial component, as well as process, store, and transmit the data from the sensors. Wasielewski discloses sensors may be placed within prosthetic components and DiSilvestro specifically teaches placing the sensors within the stem of a tibial component therefore it would have been obvious to select the stem location as a suitable location for containing the sensors and electronic components of the device of Wasielewski in view of DiSilvestro. Placing the sensors and associated electronics within the stem also provides the benefit of shielding the components from environmental factors that could affect the functionality of the components.
Regarding claims 75-78, Wasielewski discloses the specific combination of accelerometers (plural) and gyroscopes (rotation sensors; plural) in at least par.99. 
Regarding claims 67, 79, and 84, the accelerometers and gyroscopes disclosed by Wasielewski in at least pars. 96-98 are MEMS.
Claims 80-82 are rejected under 35 U.S.C. 103 as being unpatentable over Wasielewski in view of DiSilvestro as applied to claim 75 above, and further in view of Amirouche et al. 2004/0019382 (hereafter referred to as Amirouche). Wasielewski in view of DiSilvestro discloses the invention substantially as claimed and as discussed above but does not specifically disclose that the plurality of sensors are positioned within the tibial stem at a density of greater than 5 sensors per cubic centimeter. 
Amirouche discloses a knee prosthesis comprising sensors, in the same field of endeavor, wherein any number of sensors may be utilized depending on the desired sensitivity (par.41).
The greater the number of sensors, the higher the sensor density, and the greater the sensitivity. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sensors of Wasielewski in view of DiSilvestro in a density of greater than 5 sensors per cubic centimeter in order to provide greater sensitivity as taught by Amirouche for analyzing and optimizing the knee prosthesis. In addition, the optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal numbers and locations of the sensors needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the numbers and locations of the sensors, would have been obvious at the time of applicant's invention in view of the teachings of Wasielewski, DiSilvestro, and Amirouche. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality (In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426).
Claims 91-93 are rejected under 35 U.S.C. 103 as being unpatentable over Wasielewski in view of DiSilvestro as applied to claims 66, 74, and 83 above, and further in view of Donofrio et al. 2007/0233065 (hereafter referred to as Donofrio). Wasielewski in view of DiSilvestro discloses the invention substantially as claimed and as discussed above. Wasielewski further discloses that the prosthetic components include sensors capable of generating positional and orientational data such that joint kinematics can be assessed and compared to previous measurements to discern if any changes have occurred over time (par.78). However, Wasielewski in view of DiSilvestro does not disclose a method of measuring range of motion of a human knee where the human has the above discussed knee replacement prosthesis wherein the method comprises moving the knee during host ambulation while measuring acceleration with the acceleration sensor and rotation with the rotation sensor.
Donofrio teaches a knee implant and sensors (par.40 discloses sensors can be in conjunction with an artificial knee), in the same field of endeavor, wherein the sensors monitor the patient and implant range of motion early in the recovery process to ensure the best possible outcome (par.61). Donofrio teaches the sensors monitor patient compliance with rehabilitation programs such as exercise and historical range of motion data from the sensors can be used to evaluate the ability of a patient to work in a given occupation (par.61). Finally, Donofrio discloses sensors are left in place indefinitely and they can be periodically accessed to provide historic data on implant usage (par.61).
It would have been obvious to one of ordinary skill in the art to continuously monitor the sensors, including the accelerometer and gyroscope, of Wasielewski in view of DiSilvestro and measure range of motion of the patient and implant with the monitored sensors as taught by Donofrio in order to monitor patient compliance with rehabilitation, evaluate the ability of a patient to work in a given occupation, and generally ensure the best possible outcome. The method of continuously monitoring sensor data as taught by Donofrio throughout activities of daily living as well as exercise and rehab, includes measuring during ambulation since doing the activities which cause the knee to experience a range of motion requires walking.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Salarian et al. 2011/0092860 discloses using accelerometers and gyroscopes to determine range of motion and stride length. Johnson 2006/0271199 discloses a MEMS accelerometer and MEMS gyroscope in an implant useful for measuring outcomes and discusses the invention could be used in gait analysis.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774